      Case 20-00662-jw Doc 69-1 Filed 07/07/20 Entered 07/07/20 09:19:25                                       Desc PDF
                      Document as Notice: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0420−2                     User: admin                            Date Created: 7/7/2020
Case: 20−00662−jw                        Form ID: pdf01                         Total: 10


Recipients of Notice of Electronic Filing:
ust         US Trustee's Office          USTPRegion04.CO.ECF@usdoj.gov
aty         David C. Kimball          dkimball@robinsonbradshaw.com
aty         Elisabetta G. Gasparini         elisabetta.g.gasparini@usdoj.gov
aty         G. William McCarthy, Jr.           bmccarthy@mccarthy−lawfirm.com
aty         George Barry Cauthen           George.Cauthen@nelsonmullins.com
aty         J. Ronald Jones, Jr.        rjones@smithdebnamlaw.com
aty         Sean P. Markham           smarkham@markhamlawsc.com
aty         William Harrison Penn           hpenn@mccarthy−lawfirm.com
                                                                                                                TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Watertech Holdings, LLC        Attn: Bob Fei      4360 Corporate Road, Suite 100      North Charleston, SC
            29405
intp        Watertech Asset Acquisition Group, LLC       Markham Law Firm, LLC          c/o Markham Law Firm,
            LLC        PO Box 20074        Charleston, SC 29413−0074 UNITED STATES
                                                                                                                TOTAL: 2
